DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 have been amended in the response filed November 3, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 9.
Response to Arguments begins on page 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of shopping route planning. Specifically, claim 1 recites the abstract idea of: 
identifying a plurality of shopping list items to generate a shopping list for a user, wherein the plurality of shopping list items comprises a first item and an associated amount of the first item to complete a recipe;
processing an inventory image to identify a plurality of current inventory items located in an inventory of the user;
updating the shopping list according to the plurality of current inventory items by removing or reducing the associated amount of the first item of the plurality of shopping list items in the shopping list based on an identified amount of the first in the inventory image;
determining user settings for generating a shopping route from a user shopping profile, wherein the user settings comprise a general user setting for shopping routes and a current user setting for a current shopping trip in a shopping environment, wherein the general user setting comprises at least one store section to avoid to prevent user exposure to the at least one store section, and wherein the current user setting comprises an amount of time to spend in the shopping environment;
generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment; and
during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 recites the abstract idea of shopping route planning, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment is managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
Additionally, the recited limitations of claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, identifying a plurality of shopping list items to generate a shopping list for a user, wherein the plurality of shopping list items comprises a first item and an associated amount of the first item to complete a recipe; processing an inventory image to identify a plurality of current inventory items located in an inventory of the user; generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment; and during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment are types of judgment. Additionally, updating the shopping list according to the plurality of current inventory items by removing or reducing the associated amount of the first item of the plurality of shopping list items in the shopping list based on an identified amount of the first in the inventory image is a type of evaluation. Furthermore, determining user settings for generating a shopping route from a user shopping profile, wherein the user settings comprise a general user setting for shopping routes and a current user setting for a current shopping trip in a shopping environment, wherein the general user setting comprises at least one store section to avoid to prevent user exposure to the at least one store section, and wherein the current user setting comprises an amount of time to spend in the shopping environment is a type of observation. Thus, claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 does not recite any additional elements. Therefore, claim 1 is not integrated into a practical application.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, claim 1 does not recite any additional elements. Therefore, the claim does not amount to significantly more than the abstract idea, and is thereby ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-3, 5, and 7 merely further define the abstract limitations of claim 1. Additionally, claims 4 and 6 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that dependent claims 2 and 7 include the additional elements of at least one of a peer device and a cloud based map repository. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant' s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, dependent claims 2-7 are also ineligible.
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements of a system comprising: one or more computer processors; and a memory containing a program which when executed by the computer processors performs an operation, and claim 15 includes additional elements of a computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant' s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 1-20 are allowable over the prior art due to the combination of features. Specifically, using an inventory image and recipe to generate a shopping list, reducing or removing items from the shopping list based on the quantities of the items already in inventory, and determining a shopping route based on travel time is novel and non-obvious over the cited prior art. The cited prior art utilizes these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Chachek et. al. (US 20200302510 A1, herein referred to as Chachek), Signorelli et. al. (US 20140214547 A1, herein referred to as Signorelli), Eramian et. al. (US 20150095197 A1, herein referred to as Eramian), and Slone et. al. (US 20130149675 A1, herein referred to as Slone). Newly cited Reber (US 20040162765 A1, herein referred to as Reber) is also relevant.
Chachek discloses using augmented reality to scan or image a user’s kitchen pantry, refrigerator, or freezer to generate a list of products that the user typically purchases. This is stored in the user’s profile along with information regarding past purchases of the user at their typical stores. The system then generates shopping routes based on the inventory and past purchases, taking into account aisles to avoid and other users shopping at the same time. The routes can be updated in real-time based on aisle popularity and whether there are hazards, such as a spill, in one of the aisles. 
Chachek does not disclose that the plurality of shopping list items comprises a first item and an associated amount of the first item to complete a recipe, processing an inventory image to identify a plurality of current inventory items located in an inventory of the user, nor updating the shopping list according to the plurality of current inventory items by removing or reducing the associated amount of the first item of the plurality of shopping list items in the shopping list based on an identified amount of the first item in the inventory image. Chachek also does not disclose generating the shopping route through the shopping environment using the updated shopping list nor that the current user settings comprise an amount of time to spend in the shopping environment.
Signorelli discloses using a recipe to add items to a shopping list in their appropriate quantities. Inventory levels are determined via image analysis techniques, and missing products are also added to the shopping list. The items on the list can be updated periodically, and a predetermined shopping list route can be predetermined with each list. The shopping list can also include expected prices of each item, and these prices can be reduced based on the discounts or other promotions available to the user. The user can manually remove or add items to the list as well.
Signorelli does not disclose removing or reducing the associated quantity of the items on the shopping list based on an identified quantity of the items in inventory, nor that current user settings comprise an amount of time to spend in the shopping environment. Signorelli also does not disclose storing information regarding past purchases of the user at their typical stores, taking into account aisles to avoid and other users shopping at the same time, nor that the routes can be updated in real-time based on aisle popularity and whether there are hazards, such as a spill, in one of the aisles
Eramian discloses a route generation system that generates routes for a user based on the parameters they select. The parameters can be used as a filter, including the user setting a total amount of time they wish to spend on a route. 
Eramian does not disclose identifying a plurality of shopping list items to generate a shopping list for a user, wherein the plurality of shopping list items comprises a first item and an associated amount of the first item to complete a recipe; processing an inventory image to identify a plurality of current inventory items located in an inventory of the user; nor updating the shopping list according to the plurality of current inventory items by removing or reducing the associated amount of the first item of the plurality of shopping list items in the shopping list based on an identified amount of the first item in the inventory image. Eramian also does not disclose determining user settings for generating a shopping route from a user shopping profile, wherein the user settings comprise a general user setting for shopping routes and a current user setting for a current shopping trip in a shopping environment, wherein the general user setting comprises at least one store section to avoid to prevent user exposure to the at least one store section. Eramian further does not disclose generating the shopping route through the shopping environment using the updated shopping list, the determined user settings, and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment; nor during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment.
Slone discloses a system for adding recipe ingredients to a shopping list. A user receives an image of a recipe from the user, and processes the image by applying pattern matching or character matching techniques to the text file to identify ingredients. Amounts are identified into discrete quantities, and added to a digital shopping list. Slone does not disclose processing an inventory image to identify a plurality of current inventory items located in an inventory of the user, nor updating the shopping list according to the plurality of current inventory items by removing or reducing the associated amount of the first item of the plurality of shopping list items in the shopping list based on an identified amount of the first item in the inventory image. Slone also does not disclose generating the shopping route through the shopping environment using the updated shopping list nor that the current user settings comprise an amount of time to spend in the shopping environment.
Reber discloses a system that tracks inventory and generates routes for shoppers based on the inventory. The system reduces the quantity of an item or deletes the item in a product list based on the amount of the item in inventory, and the routes are updated accordingly. Reber does not disclose the plurality of shopping list items comprises a first item and an associated amount of the first item to complete a recipe, processing an inventory image to identify a plurality of current inventory items located in an inventory of the user, nor removing or reducing the associated amount of the first item based on the inventory image. Reber also does not disclose that the current user settings comprise an amount of time to spend in the shopping environment.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.



Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments render the rejections moot. Therefore, the rejections are hereby withdrawn. 

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection are necessitated by Applicant’s amendments.

With respect to pages 12-13 of the Remarks, Applicant argues “the claims recite a specific technical solution for generating and administering an individualized shopping experience with an updated shopping list and associated shopping route in a shopping environment, where the shopping route utilizes up to date location information provided by a peer network, and thus not an abstract idea, and are eligible.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is “mathematical concepts,” which is defined to include mathematical relationships, mathematical formulas or equations, and mathematical calculations.
In this case, claim 1 recites certain methods of organizing human activity because the claim recites managing personal behavior in the form of generating a route for a user to traverse during a shopping trip. This is managing personal behavior because the user traversing the route is following instructions. The claims also recite sales activities because the claim recites generating and updating a shopping list which is then used to generate a shopping route in a shopping environment. “Sales activities” is a broad term that encompasses activities that are related to sales, and shopping is a sales activity. 
Additionally, claim 1 recites mental processes because the claim recites observations, judgements, and evaluations. As identified above, steps such as identifying, processing, updating, determining, and generating can practically be performed in the human mind or with aid of pen and paper. A human can reasonably identify items to generate a shopping list, process an image to identify current inventory items, update the shopping list based on the current inventory items, determine user settings from a user shopping profile, generate a shopping route based on the items, settings, and a map, and update the map during traversal of the shopping route. Thus, the claims recite a mental process.
In conclusion, the claims recite an abstract idea, namely they recite both certain methods of organizing human activity and mental processes, and the rejection is maintained in this aspect.

With respect to pages 13-14 of the Remarks, Applicant argues “the claims integrate the alleged abstract idea into a practical application, and are therefore patent eligible” because “[t]he amended claims recite a specific technical solution for generating and administering an individualized shopping experience with an updated shopping list and associated shopping route in a shopping environment using updated location information from a peer network and settings for generating the shopping route.” However, Examiner respectfully disagrees.
The MPEP at §2106.05(a) provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, claims 1-20 provide no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea'  for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0001]-[0003] and [0023]-[0027] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as helping a customer navigate a shopping environment to find their desired products. Although the claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. 
Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of navigating a store while shopping. The claimed process, while arguably resulting in efficient navigation through a store, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic computer components to improve shopping in a store, i.e. certain methods of organizing human activity and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.

With respect to pages 14-15 of the Remarks, Applicant argues “the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea” because “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art,” similar to CosmoKey.  However, Examiner respectfully disagrees.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 	 
Referring to CosmoKey, the claims of the ‘903 patent were deemed eligible because “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.” CosmoKey Solutions., GMBH v. Duo Security, LLC, No. 2020-2043, 2021 U.S. App. LEXIS 29808, at *18-19 (Fed. Cir. Oct. 4, 2021). The court determined that the claims recite an improvement to computer or network security that overcomes hacking problems, which can constitute “a non-abstract computer-functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem.” Id citing CosmoKey.
As required by Step 2B, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to the judicial exception. However, in the instant case, the claims do not amount to significantly more than the abstract idea because, like Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id citing Alice, 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of at least one peer device and a cloud based map repository with generic computing elements does no more than apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.  
Furthermore, unlike CosmoKey, the claims do not recite an improvement to computer or network security to overcome hacking problems. Overall, the claims do not recite a specific technique that departs from earlier approaches to solve a specific computer problem. Instead, the claims focus on improving store navigation by managing personal behavior, which is an abstract idea. Claims 1-20 do not provide any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic computer components to improve managing personal behavior in a retail shopping environment and sales by helping shoppers efficiently navigate said shopping environment to find products for purchase. Therefore, the claims do not amount to significantly more than the abstract idea, and the rejection is maintained in this aspect.
	

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. After conducting further search, Examiner believes the combination of limitations in the independent claims is nonobvious. Therefore, the rejection is hereby withdrawn. Indication of allowable subject matter can be found on page 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dominko (2020 NPL) was used to understand other methods that involve optimizing a user’s shopping list based on the items already in their pantry, specifically by planning meals around grocery deals and what is on hand.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625